Title: William Robertson to Thomas Jefferson, 12 October 1819
From: Robertson, William (1750–1829)
To: Jefferson, Thomas


					
						Dear sir
						
							Richmond
							October 12th 1819
						
					
					I received a short time ago, a Campeachy  Chair from my Son Thos B. Robertson in New Orleans, which he desires may be forwarded to you—Captn Bernard Peyton has promised me that he will transmit it to you by a safe conveyance. I hope you will receive it in good order. I am
					
						 Dr sir with great Respect Your Hble servt
						
							Wm Robertson.
						
					
				